 

SUBSCRIPTION ESCROW AGREEMENT

 

THIS SUBSCRIPTION ESCROW AGREEMENT dated as of August 15, 2011 (this
“Agreement”), is entered into among Realty Capital Securities, LLC (the “Dealer
Manager”), American Realty Capital Daily Net Asset Value Trust, Inc. (the
“Company”) and UMB Bank, N.A., as escrow agent (the “Escrow Agent”).

 

WHEREAS, the Company intends to raise cash funds from investors (the
“Investors”) pursuant to a public offering (the “Offering”) of up to 156,565,656
shares of common stock, par value $0.01 of the Company, consisting of two
classes of shares of common stock of up to 101,010,101 retail shares of common
stock sold to the public through broker dealers and up to 555,555,555
institutional shares of common stock sold through registered investment advisors
and broker dealers that are managing wrap or fee-based accounts (the
“Securities”), pursuant to the registration statement on Form S-11 of the
Company (No. 333-169821) (as amended, the “Offering Document”) a copy of which
is attached as Exhibit A hereto. The minimum offering amount shall consist of
$2,000,000 in the aggregate of retail shares of common stock and institutional
shares of common stock (the “Minimum Amount”).

 

WHEREAS, the Escrow Agent is willing to accept appointment as escrow agent only
for the expressed duties outlined herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.                Proceeds to be Escrowed. On or before the first date of the
Offering, the Company shall establish an escrow account with the Escrow Agent to
be invested in accordance with Section 7 hereof entitled “ESCROW ACCOUNT FOR THE
BENEFIT OF INVESTORS FOR COMMON STOCK OF AMERICAN REALTY CAPITAL DAILY NET ASSET
VALUE TRUST, INC.” (including such abbreviations as are required for the Escrow
Agent’s systems) (the “Escrow Account”).  All funds received from subscribers of
Securities (“Investors”, which term shall also include Pennsylvania Investors
and Tennessee Investors unless the context otherwise requires) in payment for
the Securities (“Investor Funds”) will be delivered to the Escrow Agent within
one (1) business day following the day upon which such Investor Funds are
received by the Company or its agents, and shall, upon receipt by the Escrow
Agent, be retained in escrow by the Escrow Agent and invested as stated herein.
During the term of this Agreement, the Company or its agents shall cause all
checks received by and made payable to it in payment for the Securities to be
endorsed in favor of the Escrow Agent and delivered to the Escrow Agent for
deposit in the Escrow Account.

 

Proceeds received from Pennsylvania Investors shall be accounted for separately
in a subaccount entitled “Escrow Account for the Benefit of Pennsylvania
Investors for American Realty Capital Daily Net Asset Value Trust, Inc.”
(including such abbreviations as are required for the Escrow Agent’s systems)
(the “Pennsylvania Escrow Account”), until such Pennsylvania Escrow Account has
closed pursuant to Section 4.  The Company shall, and shall cause its agents to,
cooperate with the Escrow Agent in separately accounting for Investor Funds from
Pennsylvania Investors in the Pennsylvania Escrow Account, and the Escrow Agent
shall be entitled to rely upon information provided by the Company or its agents
in this regard. 

 

Proceeds received from Tennessee Investors shall be accounted for separately in
a subaccount entitled “Escrow Account for the Benefit of Tennessee Investors for
American Realty Capital Daily Net Asset Value Trust, Inc.” (including such
abbreviations as are required for the Escrow Agent’s systems) (the “Tennessee
Escrow Account, ” and together with the Escrow Account and the Pennsylvania
Escrow Account, the “ARCT II Escrow Accounts”), until such Tennessee Escrow
Account has closed pursuant to Section 5.  The Company shall, and shall cause
its agents to, cooperate with the Escrow Agent in separately accounting for
Investor Funds from Tennessee Investors in the Tennessee Escrow Account, and the
Escrow Agent shall be entitled to rely upon information provided by the Company
or its agents in this regard.

 

The Escrow Agent shall have no duty to make any disbursement, investment or
other use of Investor Funds until and unless it has good and collected
funds.  If any checks deposited in the ARCT II Escrow Accounts are returned or
prove uncollectible after the funds represented thereby have been released by
the Escrow Agent, then the Company shall promptly reimburse the Escrow Agent for
any and all costs incurred for such, upon request, and the Escrow Agent shall
deliver the returned checks to the Company.  The Escrow Agent shall be under no
duty or responsibility to enforce collection of any check delivered to it
hereunder.   The Escrow Agent reserves the right to deny, suspend or terminate
participation by an Investor to the extent the Escrow Agent deems it advisable
or necessary to comply with applicable laws or to eliminate practices that are
not consistent with the purposes of the Offering.

 

1

 

 

2.                Investors. Investors (including Pennsylvania and Tennessee
Investors) will be instructed by the Dealer Manager or any soliciting dealers to
remit the purchase price in the form of checks (hereinafter “instruments of
payment”) payable to the order of, or funds wired in favor of, “UMB BANK, NA,
ESCROW AGENT FOR AMERICAN REALTY CAPITAL DAILY NET ASSET VALUE TRUST, INC.”  Any
checks made payable to a party other than the Escrow Agent shall be returned to
the soliciting dealer who submitted the check.  By 12:00 p.m. (Noon) the next
business day after receipt of instruments of payment from the Offering, the
Company or the Dealer Manager shall furnish the Escrow Agent with a list of the
Investors who have paid for the Securities showing the name, address, tax
identification number, the amount of Securities subscribed for purchase, the
amount paid and whether such Investors are Pennsylvania Investors or Tennessee
Investors.  The information comprising the identity of Investors shall be
provided to the Escrow Agent in substantially the format set forth in the “List
of Investors” attached hereto as Exhibit B.  The Escrow Agent shall be entitled
to conclusively rely upon the List of Investors in determining whether Investors
are Pennsylvania Investors or Tennessee Investors, and shall have no duty to
independently determine or verify the same.

 

When Soliciting Dealer’s internal supervisory procedures are conducted at the
site at which the subscription agreement and check were initially received by
Soliciting Dealer from the subscriber, Soliciting Dealer shall transmit the
subscription agreement and check to the Escrow Agent by the end of the next
business day following receipt of the check and subscription agreement. When,
pursuant to Soliciting Dealer’s internal supervisory procedures, Soliciting
Dealer’s final internal supervisory procedures are conducted at a different
location (the “Final Review Office”), Soliciting Dealer shall transmit the check
and subscription agreement to the Final Review Office by the end of the next
business day following Soliciting Dealer’s receipt of the subscription agreement
and check. The Final Review Office will, by the end of the next business day
following its receipt of the subscription agreement and check, forward both the
subscription agreement and check to the Escrow Agent. If any subscription
agreement solicited by Soliciting Dealer is rejected by the Dealer Manager or
the Company, then the subscription agreement and check will be returned to the
rejected subscriber within thirty (30) business days from the date of
rejection. 

 

All Investor Funds deposited in the ARCT II Escrow Accounts shall not be subject
to any liens or charges by the Company or the Escrow Agent, or judgments or
creditors’ claims against the Company, until and unless released to the Company
as hereinafter provided.  The Company understands and agrees that the Company
shall not be entitled to any Investor Funds on deposit in the ARCT II Escrow
Accounts and no such funds shall become the property of the Company, or any
other entity except as released to the Company pursuant to Sections 3, 4 or 5
hereto. The Escrow Agent will not use the information provided to it by the
Company for any purpose other than to fulfill its obligations as Escrow
Agent.  The Company and the Escrow Agent will treat all Investor information as
confidential.  The Escrow Agent shall not be required to accept any Investor
Funds which are not accompanied by the information on the List of Investors.

 

3.                Disbursement of Funds.   Once the Escrow Agent is in receipt
of good and collected Investor Funds totaling at least the Minimum Amount from
Investors (excluding funds from Pennsylvania and Tennessee Investors), the
Escrow Agent shall notify the Company of same in writing. Additionally, at the
end of the third business day following the Termination Date (as defined in
Section 6), the Escrow Agent shall notify the Company of the amount of the
Investor Funds received.  If the Minimum Amount has been obtained on or before
the Termination Date, the Escrow Agent shall promptly notify the Company and,
upon receiving acknowledgement of such notice and written instructions from the
Company’s President or Chief Financial Officer to disburse the Investor Funds,
the Escrow Agent shall disburse to the Company, by check or wire transfer, the
funds in the Escrow Account, except for amounts payable by the Company to the
Escrow Agent pursuant to Exhibit D to this Agreement that remain
outstanding.  The Escrow Agent agrees that funds in the Escrow Account shall not
be released to the Company until and unless the Escrow Agent receives written
instructions to release the funds from the Company’s President or Chief
Financial Officer.

 

If the Minimum Amount has not been obtained prior to the Termination Date, the
Escrow Agent shall promptly following the Termination Date, but in no event more
than thirty (30) days after the Termination Date, refund to each Investor by
check, funds deposited in the Escrow Account, or shall return the instruments of
payment delivered to Escrow Agent if such instruments have not been processed
for collection prior to such time, directly to each Investor at the address
provided on the List of Investors. Included in the remittance shall be a
proportionate share of the income earned in the account allocable to each
Investor’s investment in accordance with the terms and conditions specified
herein, except that in the case of Investors who have not provided an executed
Form W-9 or substitute Form W-9 (or the applicable substitute Form W-8 for
foreign investors), the Escrow Agent shall withhold the applicable percentage of
the earnings attributable to those Investors in accordance with IRS regulations.
Notwithstanding the foregoing, the Escrow Agent shall not be required to remit
any payments until funds represented by such payments have been collected by
Escrow Agent.

 

If the Escrow Agent receives written notice from the Company that the Company
intends to reject an Investor’s subscription, the Escrow Agent shall pay to the
applicable Investor(s), within a reasonable time not to exceed ten (10) business
days after receiving notice of the rejection, by first class United States Mail
at the address provided on the List of Investors, or at such other address as
shall be furnished to the Escrow Agent by the Investor in writing, all collected
sums paid by the Investor for Securities and received by the Escrow Agent,
together with the interest earned on such Investor Funds (determined in
accordance with the terms and conditions specified herein).

 

2

 

 

4.                Disbursement of Proceeds for Pennsylvania Investors.  
Notwithstanding the foregoing, proceeds from Pennsylvania Investors will not
count towards meeting the Minimum Amount for purposes of Section 3.  Proceeds
received from Pennsylvania Investors will not be released from the Pennsylvania
Escrow Account until the Pennsylvania Minimum Amount is obtained.  If the
Pennsylvania Minimum Amount is obtained at any time prior to the Termination
Date, the Escrow Agent shall promptly notify the Company and, upon receiving
acknowledgement of such notice and written instructions from the Company’s
President or Chief Financial Officer, the Escrow Agent shall disburse to the
Company, by check or wire transfer, the funds in the Pennsylvania Escrow
Account, except for amounts payable by the Company to the Escrow Agent pursuant
to Exhibit D to this Agreement that remain outstanding.  The Escrow Agent agrees
that funds in the Pennsylvania Escrow Account shall not be released to the
Company until and unless the Escrow Agent receives written instructions to
release the funds from the Company’s President or Chief Financial Officer.

 

If the Pennsylvania Minimum Amount has not been obtained prior to the
Termination Date, the Escrow Agent shall promptly refund to each Pennsylvania
Investor by check funds deposited in the Pennsylvania Escrow Account, or shall
return the instruments of payment delivered to Escrow Agent if such instruments
have not been processed for collection prior to such time, directly to each
Pennsylvania Investor at the address provided on the List of Investors. Included
in the remittance shall be a proportionate share of the income earned in the
account allocable to each Pennsylvania Investor’s investment in accordance with
the terms and conditions specified herein, except that in the case of Investors
who have not provided an executed Form W-9 or substitute Form W-9, the Escrow
Agent shall withhold the applicable percentage of the earnings attributable to
those Investors in accordance with IRS regulations. Notwithstanding the
foregoing, the Escrow Agent shall not be required to remit any payments until
funds represented by such payments have been collected by Escrow Agent.

 

If the Escrow Agent is not in receipt of evidence of subscriptions accepted on
or before the close of business on such date that is 120 days after commencement
of the Offering (the Company will notify the Escrow Agent in writing of the
commencement date of the Offering) (the “Initial Escrow Period”), and
instruments of payment dated not later than that date, for the purchase of
Securities providing for total purchase proceeds from all nonaffiliated sources
that equal or exceed the Pennsylvania Minimum Amount, the Escrow Agent shall
promptly notify the Company. Thereafter, the Company or its agents shall send to
each Pennsylvania Investor by certified mail within ten (10) calendar days after
the end of the Initial Escrow Period a notification substantially in the form of
Exhibit F.  If, pursuant to such notification, a Pennsylvania Investor requests
the return of his or her Investor Funds within ten (10) calendar days after
receipt of the notification (the “Request Period”), the Escrow Agent shall
promptly refund directly to each Pennsylvania Investor the collected funds
deposited in the Pennsylvania Escrow Account on behalf of such Pennsylvania
Investor or shall return the instruments of payment delivered, but not yet
processed for collection prior to such time, to the address provided on the List
of Investors, upon which the Escrow Agent shall be entitled to rely, together
with interest income earned as determined in accordance with the terms and
conditions specified herein (which interest shall be paid within five business
days after the first business day of the succeeding month). Notwithstanding the
above, if the Escrow Agent has not received an executed Form W-9 or substitute
Form W-9 for such Pennsylvania Investor, the Escrow Agent shall thereupon remit
an amount to such Pennsylvania Investor in accordance with the provisions
hereof, withholding the applicable percentage for backup withholding required by
the Internal Revenue Code, as then in effect, from any interest income earned on
Investor Funds (determined in accordance with the terms and conditions specified
herein) attributable to such Pennsylvania Investor. However, the Escrow Agent
shall not be required to remit such payments until the Escrow Agent has
collected funds represented by such payments. 

 

The Investor Funds of Pennsylvania Investors who do not request the return of
their Investor Funds within the Request Period shall remain in the Pennsylvania
Escrow Account for successive 120-day escrow periods (a “Successive Escrow
Period”), each commencing automatically upon the termination of the prior
Successive Escrow Period, and the Company and Escrow Agent shall follow the
notification and payment procedure set forth above with respect to the Initial
Escrow Period for each Successive Escrow Period until the occurrence of the
earliest of (i) the Termination Date, (ii) the receipt and acceptance by the
Company of subscriptions for the purchase of Securities with total purchase
proceeds that equal or exceed the Pennsylvania Minimum Amount and the
disbursement of the Pennsylvania Escrow Account on the terms specified herein,
and (iii) all funds held in the Pennsylvania Escrow Account having been returned
to the Pennsylvania Investors in accordance with the provisions hereof.

 

3

 

 

5.                Disbursement of Proceeds for Tennessee Investors.  
Notwithstanding the foregoing, proceeds from Tennessee Investors will not count
towards meeting the Minimum Amount for purposes of Section 3.  Proceeds received
from Tennessee Investors will not be released from the Tennessee Escrow Account
until the Tennessee Minimum Amount is obtained.  If the Tennessee Minimum Amount
is obtained at any time prior to the Termination Date, the Escrow Agent shall
promptly notify the Company and, upon receiving acknowledgement of such notice
and written instructions from the Company’s President or Chief Financial
Officer, the Escrow Agent shall disburse to the Company, by check or wire
transfer, the funds in the Tennessee Escrow Account, except for amounts payable
by the Company to the Escrow Agent pursuant to Exhibit D to this Agreement that
remain outstanding.  The Escrow Agent agrees that funds in the Tennessee Escrow
Account shall not be released to the Company until and unless the Escrow Agent
receives written instructions to release the funds from the Company’s President
or Chief Financial Officer.

 

If the Tennessee Minimum Amount has not been obtained prior to the Termination
Date, the Escrow Agent shall promptly refund to each Tennessee Investor by check
funds deposited in the Tennessee Escrow Account, or shall return the instruments
of payment delivered to Escrow Agent if such instruments have not been processed
for collection prior to such time, directly to each Tennessee Investor at the
address provided on the List of Investors. Included in the remittance shall be a
proportionate share of the income earned in the account allocable to each
Tennessee Investor’s investment in accordance with the terms and conditions
specified herein, except that in the case of Investors who have not provided an
executed Form W-9 or substitute Form W-9, the Escrow Agent shall withhold the
applicable percentage of the earnings attributable to those Investors in
accordance with IRS regulations. Notwithstanding the foregoing, the Escrow Agent
shall not be required to remit any payments until funds represented by such
payments have been collected by Escrow Agent. 

 

6.                Term of Escrow. The “Termination Date” shall be the earliest
of:  (i) the close of business on                 , 2012, the one year
anniversary of the date the Offering Document was declared effective by the
Securities and Exchange Commission; (ii) all funds held in the ARCT II Escrow
Accounts are distributed to the Company or to Investors pursuant to Section 3 ,
for Pennsylvania Investors, Section 4 and for Tennessee Investors, Section 5 and
the Company has informed the Escrow Agent in writing to close each of the ARCT
II Escrow Accounts; (iii) the date the Escrow Agent receives written notice from
the Company that it is abandoning the sale of the Securities; and (iv) the date
the Escrow Agent receives notice from the Securities and Exchange Commission or
any other federal or state regulatory authority that a stop or similar order has
been issued with respect to the Offering Document and has remained in effect for
at least twenty (20) days.  After the Termination Date the Company and its
agents shall not deposit, and the Escrow Agent shall not accept, any additional
amounts representing payments by prospective Investors.

 

7.                Duty and Liability of the Escrow Agent. The sole duty of the
Escrow Agent shall be to receive Investor Funds and hold them subject to
release, in accordance herewith, and the Escrow Agent shall be under no duty to
determine whether the Company or the Dealer Manager is complying with
requirements of this Agreement, the Offering or applicable securities or other
laws in tendering the Investor Funds to the Escrow Agent. No other agreement
entered into between the parties, or any of them, shall be considered as adopted
or binding, in whole or in part, upon the Escrow Agent notwithstanding that any
such other agreement may be referred to herein or deposited with the Escrow
Agent or the Escrow Agent may have knowledge thereof, including specifically but
without limitation any Offering Documents (including the subscription agreement
and exhibits thereto), and the Escrow Agent’s rights and responsibilities shall
be governed solely by this Agreement.  The Escrow Agent shall not be responsible
for or be required to enforce any of the terms or conditions of any Offering
Document (including the subscription agreement and exhibits thereto) or other
agreement between the Company and any other party.  The Escrow Agent may
conclusively rely upon and shall be protected in acting upon any statement,
certificate, notice, request, consent, order or other document believed by it to
be genuine and to have been signed or presented by the proper party or parties.
The Escrow Agent shall have no duty or liability to verify any such statement,
certificate, notice, request, consent, order or other document, and its sole
responsibility shall be to act only as expressly set forth in this Agreement.
Concurrent with the execution of this Agreement, the Company and the Dealer
Manager shall deliver to the Escrow Agent an authorized signers form in the
forms of Exhibit C and Exhibit C-1 to this Agreement.  The Escrow Agent shall be
under no obligation to institute or defend any action, suit or proceeding in
connection with this Agreement unless first indemnified to its
satisfaction.  The Escrow Agent may consult counsel of its own choice with
respect to any question arising under this Agreement and the Escrow Agent shall
not be liable for any action taken or omitted in good faith upon advice of such
counsel.  The Escrow Agent shall not be liable for any action taken or omitted
by it in good faith except to the extent that a court of competent jurisdiction
determines that the Escrow Agent’s gross negligence or willful misconduct was
the primary cause of loss. The Escrow Agent is acting solely as escrow agent
hereunder and owes no duties, covenants or obligations, fiduciary or otherwise,
to any other person by reason of this Agreement, except as otherwise stated
herein, and no implied duties, covenants or obligations, fiduciary or otherwise,
shall be read into this Agreement against the Escrow Agent.  If any disagreement
between any of the parties to this Agreement, or between any of them and any
other person, including any Investor, resulting in adverse claims or demands
being made in connection with the matters covered by this Agreement, or if the
Escrow Agent is in doubt as to what action it should take hereunder, the Escrow
Agent may, at its option, refuse to comply with any claims or demands on it, or
refuse to take any other action hereunder, so long as such disagreement
continues or such doubt exists, and in any such event, the Escrow Agent shall
not be or become liable in any way or to any person for its failure or refusal
to act, and the Escrow Agent shall be entitled to continue so to refrain from
acting until (i) the rights of all interested parties shall have been fully and
finally adjudicated by a court of competent jurisdiction, or (ii) all
differences shall have been adjudged and all doubt resolved by agreement among
all of the interested persons, and the Escrow Agent shall have been notified
thereof in writing signed by all such persons. Notwithstanding the foregoing,
the Escrow Agent may in its discretion obey the order, judgment, decree or levy
of any court, whether with or without jurisdiction and the Escrow Agent is
hereby authorized in its sole discretion to comply with and obey any such
orders, judgments, decrees or levies.  If any controversy should arise with
respect to this Agreement the Escrow Agent shall have the right, at its option,
to institute an interpleader action in any court of competent jurisdiction to
determine the rights of the parties.  IN NO EVENT SHALL THE ESCROW AGENT BE
LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.  The parties agree that
the Escrow Agent has no role in the preparation of the Offering Documents
(including the subscription agreement and exhibits thereto) and makes no
representations or warranties with respect to the information contained therein
or omitted therefrom.  The Escrow Agent shall have no obligation, duty or
liability with respect to compliance with any federal or state securities,
disclosure or tax laws concerning the Offering Documents (including the
subscription agreement and exhibits thereto) or the issuance, offering or sale
of the Securities.  The Escrow Agent shall have no duty or obligation to monitor
the application and use of the Investor Funds once transferred to the Company,
that being the sole obligation and responsibility of the Company. 

 

4

 

 

8.                Escrow Agent’s Fee. The Escrow Agent shall be entitled to
compensation for its services as stated in the fee schedule attached hereto as
Exhibit D, which compensation shall be paid by the Company. The fee agreed upon
for the services rendered hereunder is intended as full compensation for the
Escrow Agent’s services as contemplated by this Agreement; provided, however,
that if the conditions for the disbursement of funds under this Agreement are
not fulfilled, or the Escrow Agent renders any material service not contemplated
in this Agreement, or there is any assignment of interest in the subject matter
of this Agreement, or any material modification hereof, or if any material
controversy arises hereunder, or the Escrow Agent is made a party to any
litigation pertaining to this Agreement, or the subject matter hereof, then the
Escrow Agent shall be reasonably compensated for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorney’s fees,
occasioned by any delay, controversy, litigation or event, and the same shall be
recoverable from the Company.  The Company’s obligations under this Section 8
shall survive the resignation or removal of the Escrow Agent and the assignment
or termination of this Agreement. 

 

9.                Investment of Investor Funds. The Investor Funds shall be
deposited in the ARCT II Escrow Accounts in accordance with Section 3 , for
Pennsylvania Investors, Section 4 and Tennessee Investors, Section 5.  The
Escrow Agent is hereby directed to invest all funds received under this
Agreement, including principal and interest in, the UMB Bank Money Market
Deposit Account, as directed in writing in the form of Exhibit E to this
Agreement.  The Escrow Agent shall invest the Investor Funds in alternative
investments in accordance with written instructions as may from time to time be
provided to the Escrow Agent and signed by the Company.  In the absence of
written investment instructions from the Company to the contrary, the Escrow
Agent is hereby directed to invest the Investor Funds in the UMB Bank Money
Market Deposit Account.   Notwithstanding the foregoing, Investor Funds shall
not be invested in anything other than “Short Term Investments” in compliance
with Rule 15c2-4 of the Securities Exchange Act of 1934, as amended.  The
following are not permissible investments:  (a) money market mutual funds; (b)
corporate debt or equity securities; (c) repurchase agreements; (d) banker’s
acceptance; (e) commercial paper; and (f) municipal securities.  Any interest
received by the Escrow Agent with respect to the Investor Funds, including
reinvested interest shall become part of the Investor Funds, and shall be
disbursed pursuant to Section 3, for Pennsylvania Investors, Section 4 and
Tennessee Investors, Section 5.

 

The Escrow Agent shall be entitled to sell or redeem any such investments as
necessary to make any payments or distributions required under this
Agreement.  The Escrow Agent shall have no responsibility or liability for any
loss which may result from any investment made pursuant to this Agreement, or
for any loss resulting from the sale of such investment.  The parties
acknowledge that the Escrow Agent is not providing investment supervision,
recommendations, or advice.

 

The Company on the date of this Agreement shall provide the Escrow Agent with a
certified tax identification number by furnishing appropriate IRS form W-9 or
W-8 (or substitute Form W-9 or W-8) and other forms and documents that the
Escrow Agent may reasonably request, including without limitation a tax form for
each Investor.  The Company understands that if such tax reporting documentation
is not so certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code of 1986, as amended, to withhold a portion of any interest
or other income earned on the Investor Funds pursuant to this Agreement.  For
tax reporting purposes, all interest and other income from investment of the
Investor Funds shall, as of the end of each calendar year and to the extent
required by the Internal Revenue Service, be reported as having been earned by
the party to whom such interest or other income is distributed, in the year in
which it is distributed.

 

5

 

 

The Company agrees to indemnify and hold the Escrow Agent harmless from and
against any taxes, additions for late payment, interest, penalties and other
expenses that may be assessed against the Escrow Agent on or with respect to any
payment or other activities under this Agreement unless any such tax, addition
for late payment, interest, penalties and other expenses shall be determined by
a court of competent jurisdiction to have been caused by the Escrow Agent’s
gross negligence or willful misconduct.  The terms of this Section shall survive
the termination of this Agreement and the resignation or removal of the Escrow
Agent.

 

10.                Notices.   All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (a) on the date of service if served personally on the
party to whom notice is to be given, (b) on the day of transmission if sent by
facsimile/email transmission bearing an authorized signature to the facsimile
number/email address given below, and written confirmation of receipt is
obtained promptly after completion of transmission, (c) on the day after
delivery to Federal Express or similar overnight courier or the Express Mail
service maintained by the United States Postal Service, or (d) on the fifth day
after mailing, if mailed to the party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid, and properly addressed,
return receipt requested, to the party as follows: 

 

If to the Company:

 

405 Park Avenue, 15th Floor

New York, New York10022

Fax: (212) 421-5799

Attention:  Edward M. Weil, Jr., Executive Vice President and Secretary

Attention:  Brian S. Block, Executive Vice President and Chief Financial Officer

 

with a copy to:

 

Proskauer Rose LLP

Eleven Times Square

New York, New York10036

Fax: (212) 969-2900

Attention: Peter M. Fass, Esq.

Attention:  Steven Fishman, Esq.

 

If to the Dealer Manager:

 

Realty Capital Securities, LLC

Three Copley Place

Suite 3300

Boston, MA02116

Attention:  Louisa Quarto, President

 

with a copy to:

 

Proskauer Rose LLP

Eleven Times Square

New York, New York10036

Fax: (212) 969-2900

Attention: Peter M. Fass, Esq.

 

and:

 

American Realty Capital Daily Net Asset Value Trust, Inc.

405 Park Avenue, 15th Floor

New York, New York10022

Fax: (212) 421-5799

Attention:  Edward M. Weil, Jr., Executive Vice President and Secretary

Attention:  Brian S. Block, Executive Vice President and Chief Financial
Officer 

 

6

 

 

If to Escrow Agent:

 

UMB Bank, N.A.

1010 Grand Blvd., 4thFloor

Mail Stop: 1020409

Kansas City, Missouri 64106

Attention:  Lara Stevens, Corporate Trust

Telephone: (816) 860-3017

Facsimile: (816) 860-3029

 

Any party may change its address for purposes of this Section by giving the
other party written notice of the new address in the manner set forth above.

 

11.                Indemnification of Escrow Agent. The Company and the Dealer
Manager hereby jointly and severally indemnify, defend and hold harmless the
Escrow Agent from and against, any and all loss, liability, cost, damage and
expense, including, without limitation, reasonable counsel fees and expenses,
which the Escrow Agent may suffer or incur by reason of any action, claim or
proceeding brought against the Escrow Agent arising out of or relating in any
way to this Agreement or any transaction to which this Agreement relates unless
such loss, liability, cost, damage or expense is finally determined by a court
of competent jurisdiction to have been primarily caused by the willful
misconduct of the Escrow Agent.  The terms of this Section shall survive the
termination of this Agreement and the resignation or removal of the Escrow
Agent.

 

12.                Successors and Assigns. Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
parties hereto.  Any corporation or association into which the Escrow Agent may
be converted or merged, or with which it may be consolidated, or to which it may
sell or transfer all or substantially all of its corporate trust business and
assets as a whole or substantially as a whole, or any corporation or association
resulting from any such conversion, sale, merger, consolidation or transfer to
which the Escrow Agent is a party, shall be and become the successor Escrow
Agent under this Agreement and shall have and succeed to the rights, powers,
duties, immunities and privileges as its predecessor, without the execution or
filing of any instrument or paper or the performance any further act.

 

13.                Governing Law; Jurisdiction. This Agreement shall be
construed, performed, and enforced in accordance with, and governed by, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of laws thereof.

 

14.                Severability. If any part of this Agreement is declared by
any court or other judicial or administrative body to be null, void, or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect. 

 

15.                Amendments; Waivers. This Agreement may be amended or
modified, and any of the terms, covenants, representations, warranties, or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto, or in the case of a waiver, by the party waiving compliance. Any
waiver by any party of any condition, or of the breach of any provision, term,
covenant, representation, or warranty contained in this Agreement, in any one or
more instances, shall not be deemed to be nor construed as further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation, or warranty of this Agreement.  The Company and the
Dealer Manager agree that any requested waiver, modification or amendment of
this Agreement shall be consistent with the terms of the Offering.

 

16.                Entire Agreement. This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the escrow
contemplated hereby and supersedes and replaces all prior and contemporaneous
agreements and understandings, oral or written, with regard to such escrow.

 

17.                Section Headings. The section headings in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

 

7

 

 

18.                Counterparts. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.

 

19.                Resignation. The Escrow Agent may resign upon 30 days’
advance written notice to the parties hereto. If a successor escrow agent is not
appointed by the Company within the 30-day period following such notice, the
Escrow Agent may petition any court of competent jurisdiction to name a
successor escrow agent, or may interplead the Investor Funds with such court,
whereupon the Escrow Agent’s duties hereunder shall terminate.

 

20.                References to Escrow Agent.   Other than the Offering
Document (including the subscription agreement and exhibits thereto) and any
amendments thereof or supplements thereto, no printed or other matter in any
language (including, without limitation, notices, reports and promotional
material) which mentions the Escrow Agent’s name or the rights, powers, or
duties of the Escrow Agent shall be issued by the Company or the Dealer Manager,
or on the Company’s or the Dealer Manager’s behalf, unless the Escrow Agent
shall first have given its specific written consent thereto.  Notwithstanding
the foregoing, any amendment or supplement to the Offering Document (including
the subscription agreement and exhibits thereto) that revises, alters, modifies,
changes or adds to the description of the Escrow Agent or its rights, powers or
duties hereunder shall not be issued by the Company or the Dealer Manager, or on
the Company’s or Dealer Manager’s behalf, unless the Escrow Agent has first
given specific written consent thereto.

 

21.                Patriot Act Compliance; OFAC Search Duties. The Company shall
provide to Escrow Agent upon the execution of this Agreement any documentation
requested and any information reasonably requested by the Escrow Agent to comply
with the USA Patriot Act of 2001, as amended from time to time. The Escrow
Agent, or its agent, shall complete an OFAC search, in compliance with its
policy and procedures, of each subscription check and shall inform the Company
if a subscription check fails the OFAC search.

 

[Signature page follows]

 

8

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed the date and year first set forth above.

 

AMERICAN REALTY CAPITAL DAILY NET ASSET VALUE TRUST, INC.

  





By:  /s/Nicholas S. Schorsch     Name:  Nicholas S. Schorsch     Title:  Chief
Executive Officer  



 

REALTY CAPITAL SECURITIES, LLC

 

By:   /s/Louisa Quarto     Name:  Louisa Quarto     Title: President  

 

UMB BANK,N.A., as Escrow Agent

 

By:   /s/Lara L. Stevens     Name:   Lara L. Stevens     Title:  Vice President
 

 

ARC NAV – Escrow Agreement

 

 

 

 

Exhibit A

 

Copy of Offering Document

 

 

 

 

Exhibit B

 

List of Investors

 

Pursuant to the Escrow Agreement dated as of August 15, 2011, among Realty
Capital Securities, LLC, American Realty Capital Trust II, Inc. (the “Company”),
and UMB Bank, N.A. (the “Escrow Agent”), the Company hereby certifies that the
following Investors have paid money for the purchase of shares of the Company’s
common stock, par value $0.01 (“Securities”), and the money has been deposited
with the Escrow Agent:



 

1. Name of Investor   Address   Tax Identification Number   Amount of Securities
subscribed for   Amount of money paid and deposited with Escrow Agent   Is
Investor a resident of Pennsylvania (Yes or No)?   Is Investor a resident of
Tennessee (Yes or No)?

 

2. Name of Investor   Address   Tax Identification Number   Amount of Securities
subscribed for   Amount of money paid and deposited with Escrow Agent   Is
Investor a resident of Pennsylvania (Yes or No)?   Is Investor a resident of
Tennessee (Yes or No)?

 



Dated:        

 

REALTY CAPITAL SECURITIES, LLC

 

By:        Name:  Louisa Quarto   Title: President        

 

 

 

Exhibit C

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

Account Name:

 

Account Number:

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of American
Realty Capital Trust II, Inc. and are authorized to initiate and approve
transactions of all types for the above-mentioned account on behalf of American
Realty Capital Trust II, Inc.

 

Name/Title Specimen Signature     Nicholas S. Schorsch   Chief Executive Officer
Signature     William M. Kahane   President and Treasurer Signature     Brian
Block   Executive Vice President and Chief Financial Signature Officer      
Edward M. Weil, Jr.   Executive Vice President and Secretary Signature    

 

 

 

Exhibit C-1

 

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

Account Name:

 

Account Number:

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of Realty
Capital Securities, LLC and are authorized to initiate and approve transactions
of all types for the above-mentioned account on behalf of Realty Capital
Securities, LLC

 

Name/Title Specimen Signature     Louisa Quarto   President Signature     Kamal
Jafarnia   Executive Vice President and Chief Compliance Signature Officer  

 

 

 

 

Exhibit D

ESCROW FEES AND EXPENSES

 

Acceptance Fee 

  Review escrow agreement, establish account $3,000   DST Agency Engagement (if
applicable)  $250      

Annual Fees 

  Annual Escrow Agent $2,500   BAI Files $50 per month   Outgoing Wire Transfer
$15 each   Daily Recon File to Transfer Agent $2.50 per Bus Day   Web Exchange
Access $15 per month   Overnight Delivery/Mailings $16.50 each   IRS Tax
Reporting $10 per 1099

 

Fees specified are for the regular, routine services contemplated by the Escrow
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate. In addition to the
specified fees, all expenses related to the administration of the Escrow
Agreement (other than normal overhead expenses of the regular staff) such as,
but not limited to, travel, postage, shipping, courier, telephone, facsimile,
supplies, legal fees, accounting fees, etc., will be reimbursable.

 

Acceptance fee and first year Annual Escrow Agent fee will be payable at the
initiation of the escrow. Thereafter, the Annual Escrow Agent fees will be
billed in advance and transactional fees will be billed in arrears. Other fees
and expenses will be billed as incurred.

 

 

 

 

Exhibit E

 

Agency and Custody Account Direction

For Cash Balances

UMB Bank Money Market Deposit Accounts

 

Direction to use the following UMB Bank Money Market Deposit Accounts for Cash
Balances for the escrow account (the “Account”) created under the Escrow
Agreement to which this Exhibit E is attached.

 

You are hereby directed to deposit, as indicated below, or as we shall direct
further in writing from time to time, all cash in the Account in the following
money market deposit account of UMB Bank, N.A. (“Bank”):

 

UMB Bank Money Market Deposit Account (“MMDA”)

 

We acknowledge that we have full power to direct investments in the Account.

 

We understand that we may change this direction at any time and that it shall
continue in effect until revoked or modified by us by written notice to you.

 

  American Realty Capital Trust II, Inc.       By:        Signature            
    Date

 

 

 

 

Exhibit F

 

[Form of Notice to Pennsylvania Investors]

 

You have tendered a subscription to purchase shares of common stock of American
Realty Capital Trust II, Inc. (the “Company”). Your subscription is currently
being held in escrow.  The guidelines of the Pennsylvania Securities Commission
do not permit the Company to accept subscriptions from Pennsylvania residents
until an aggregate of $75,000,000 of gross offering proceeds have been received
by the Company. The Pennsylvania guidelines provide that until this minimum
amount of offering proceeds is received by the Company, every 120 days during
the offering period Pennsylvania Investors may request that their subscription
be returned.  If you wish to continue your subscription in escrow until the
Pennsylvania minimum subscription amount is received, nothing further is
required.

 

If you wish to terminate your subscription for the Company’s common stock and
have your subscription returned please so indicate below, sign, date, and return
to the Escrow Agent, UMB Bank, N.A. at 1010 Grand Blvd., 4th Floor, Mail Stop:
1020409, Kansas City, Missouri 64106, Attn:  Lara Stevens, Corporate Trust.

 

I hereby terminate my prior subscription to purchase shares of common stock of
American Realty Capital Trust II, Inc. and request the return of my subscription
funds.  I certify to American Realty Capital Trust II, Inc. that I am a resident
of Pennsylvania.

 

  Signature:                  Name:       (please print)         Date:  

 

Please send the subscription refund to:

               

 

           

 

 

 

